Citation Nr: 1113597	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-50 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether there was a timely request for waiver of recovery of an overpayment of pension benefits in the original calculated amount of $36,607.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1972 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Debt Management Center of the Department of Veterans Affairs (VA) in Fort Snelling, Minnesota.  The Veteran thereafter relocated to Phoenix, Arizona.  The Veteran had a hearing before the Board in November 2010 and the transcript is of record.

The issues of entitlement to increased ratings for service connected bilateral knee disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. By a February 8, 2003, letter, the Veteran was notified of an overpayment of non-service connected pension benefits in the amount of $36,607.

2. The Veteran had 180 days from the date of the February 8, 2003, notice of indebtedness within which to request a waiver of the debt.

3. The Veteran's request for waiver of recovery of the overpayment in question was received by VA on June 29, 2009.

4. The RO did not waive timely filing of the waiver for overpayment, and there is no evidence of physical or mental incapacity to warrant equitable tolling of the filing deadline.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of non-service connected pension benefits was not timely.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran concedes he did not follow up after being told of his debt with VA in 2003 until a change of life circumstances.  Specifically, he indicates his "whole world changed" on May 20, 2009 when he was diagnosed as having end stage renal failure, was placed on dialysis and no longer had any source of income other than from the Social Security Administration (SSA).   He claims he has significant medical expenses, debt due to the IRS for unpaid taxes, and other living expenses.  

He further contends he did not fully understand why he accrued a debt nor did he understand he had to inform the VA that he started working in 1998, two years after receiving non-service connected pension benefits.  He finally followed up filing a waiver of the debt in 2009 again because his circumstances changed.  

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor. The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding. If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness. See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

The Veteran was awarded non-service connected pension benefits in a June 1997 rating decision following his serious injury in a 1996 motor vehicle accident (MVA) (unrelated to his military service).  The Veteran conceded during his November 2010 hearing before the Board that he started working again approximately one and a half years after the MVA, in 1998.  He testified, however, that he did not know he had to tell the VA he was working.

In contrast, however, the Veteran sent an email to the VA dated November 4, 2001 telling the VA he has worked since 1998.  Within the email the Veteran indicates he is a recovering addict and no longer wanted to "live a lie" "even if it means discontinuation of [the] pension."  

The VA followed up several times with the Veteran in attempts to ascertain specific figures of the Veteran's income since 1998 to include in October 2002 when he was told of the proposed stoppage in benefits.   The Veteran never responded.  Accordingly, a letter dated on February 8, 2003 was sent to the Veteran notifying him that VA was discontinuing his pension benefits, effective January 1, 1999 and that meant he would be responsible for repaying the amount of overpayment.  Thereafter, the Veteran received notice that his service connection disability benefits were being used towards the Veteran's debt of $36,607. 

The Veteran did not contest this debt until a filed claim was received by the VA in June 29, 2009 seeking a waiver of the debt, over six years after notification of the overpayment.

The Veteran, during his hearing, confirmed although he does not recall when he actually received notice, he remembers receiving notice of the debt by mail.  He further confirmed the address on the February 2003 letter was his mother's address, where he resided until he relocated to Phoenix, Arizona.  There is no evidence of any error on the part of the VA or postal service or any other delay of the Veteran's receipt of the letter.  The Veteran, also, is not claiming there was a delay in receiving the letter.  Therefore, the Board must presume that the Veteran received the letter and was thereby properly notified of his right to request a waiver. See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).

Rather, the Veteran claims he did not follow up right away until his life circumstances changed and the garnished benefits were causing significant financial hardship.  That is, he finally filed a claim for a waiver in 2009 after his physical health deteriorated to the point he could no longer work.

In light of the Veteran's testimony, the Board has considered the doctrine of equitable tolling.  The doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding hold that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Veterans Court did not have authority to equitably toll the time period for filing a notice of appeal).

The United States Supreme Court, however, recently issued its decision in Henderson v. Shinseki, 131 S.Ct. 1197 (Mar. 1, 2011) holding the 120-day period for appealing a Board decision to the Court of Appeals for Veterans Claims (CAVC or the "Court") is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences.  Id.  

Similarly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal (NOA) of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

There is no precedence specifically indicating whether the time limit for filing a waiver of a debt after notification of the overpayment is jurisdictional (and thus subject to the equitable tolling doctrine), but the requirement that a Veteran file a timely waiver is so nearly analogous as to be indistinguishable from the requirement that an appellant file a Notice of Appeal.  Thus, the Board concludes equitable tolling must be considered.

Several cases provide guidance in how to apply the doctrine of equitable tolling to the filing of an appeal.  In Brandenberg v. Principi, the Federal Circuit explained that whether or not a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  371 F.3d 1362, 1364 (Fed. Cir. 2004).

In Barrett, 363 F.3d at 1321, the Court held equitable tolling may be proper in a case where because of mental illness a veteran filed an untimely appeal.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004). The Federal Circuit found that for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society." It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.

In this case, the Board finds these circumstances inapplicable and, therefore, equitable tolling is not warranted here.  Again, the February 2003 notice of overpayment sent to the Veteran stems from the Veteran's own admission in 2001 that he was working.  In November 2001, the Veteran sent the VA regional office an email indicating he was a recovering addict and wanted to remain "clean and serene" by admitting he had been employed since his 1998 grant of non-service connected pension.  He listed four employers indicating he understood his pension might be discontinued due to his employment status.

Thereafter, the VA attempted to no avail to get more specific information about his employment, salary and time frame.  With the limited information the Veteran had provided, VA informed the Veteran in an October 2002 letter of its proposal to stop VA pension benefits, effective January 1, 1999.  The Veteran failed to respond, and the VA again notified the Veteran of his stopped benefits in a February 2003 letter.

The Veteran claims as of May 2009 he was placed on dialysis with end stage renal failure.  He further claims he is no longer able to work and because of his change of life circumstances he is now, for the first time, raising entitlement to a waiver of the debt.  The Veteran does not dispute it took six years for him to submit a waiver claim.  Rather, he indicates the debt currently causes financial hardship due to his declined medical condition. 

In short, it simply is not the case that the Veteran was prevented from filing a waiver prior to 2009 because of significant mental or physical impairment rendering him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Indeed, the Veteran concedes his medical condition did not deteriorate until May 2009, shortly before the filing of his June 2009 waiver.  

Again, in Brandenberg, the Federal Circuit explained that whether or not a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim. 371 F.3d at 1364.  Brandenberg involved the filing of a notice of appeal of a Board decision to the Veterans Court with the incorrect body, a situation totally inconsistent with the facts of the case before the Board.  Id.  Mr. Brandenberg filed his notice of appeal of a Board decision to VA offices instead of the Veterans Court.  Id.  Similarly, in Henderson, the appellant timely filed his appeal, but incorrectly filed his appeal with the Board instead of with the CAVC.  See Henderson, 131 S.Ct. 1197.

In this case, the evidence does not show and the Veteran does not claim any intent or attempt to appeal the overpayment prior to 2009.  Thus, the Board concludes the Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to appeal prior to 2009, over six years after notice of the debt.  See Brandenberg, 371 F.3d at 1364.

Rather, it appears the Veteran wanted to clear his conscience in 2001 when he started working again and did not actually dispute the overpayment calculated by VA until his life circumstances changed in 2009, over six years after notification of the debt.  The Veteran has not been deemed incompetent to handle his affairs by VA or other authority.  For these reasons, the Board concludes equitable tolling is not warranted here.

Regrettably, the Board cannot reach the merits of the Veteran's claim seeking a waiver for overpayment because the Veteran did not timely file his application.  That is, the Veteran's claim was not submitted within 180 days of the date of notification of the debt.  Indeed, the Veteran filed his claim nearly six years after notification of the debt.  Review of the claims file shows no documents which could be construed as a request for waiver prior to June 29, 2009.  Thus, the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied. The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the amount of $36,607 was not timely; the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


